TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00411-CV


The Boeing Company, Appellant

v.

Greg Abbott, Attorney General of Texas, and The Greater Kelly Development Authority
n/k/a The Port Authority of San Antonio, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-05-004504, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R
PER CURIAM
		The Boeing Company ("Boeing") appeals a final judgment involving the release of
certain information under the Texas Public Information Act.  See Tex. Gov't Code Ann. §§ 552.001-.353 (West 2004 & Supp. 2009).  Under the terms of the trial court's judgment, the information
at issue must be released no later than July 29, 2010.  Along with its notice of appeal, Boeing, joined
by appellee The Port Authority of San Antonio, has filed an unopposed motion requesting that this
Court stay enforcement of the judgment pending this Court's resolution of the appeal.  We grant the
motion and stay enforcement of the final judgment pending resolution of this appeal.
		It is so ordered July 23, 2010.


Before Justices Patterson, Waldrop and Henson